DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-12 and 14-19 are pending in this office action.
Claims 1, 5-7, 10, 14-16 and 19 have been amended
Claims 4 and 13 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to the amendment filed 11/08/2022 have been considered but are moot in view of new grounds of rejection


Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hosey et al (US 2018/0103413 A1) in view of Stranger (US 2013/0023284 A1) in further view of Petersen et al (US 2015/0195364 A1).

Regarding claim 1, Hosey teaches a method at a network element (Hosey: Fig. 1, call center 20) for updating communication parameters on a mobile device, the method comprising: 
receiving a message from the mobile device, the message comprising a location of the mobile device and information about the mobile device (Hosey: Fig. 1; [0029]-[0031], vehicle 30/mobile device sends to the call center 20/network element, geographic location, MCC/location  and MNC/information);
determining, at the network element, a new communication parameter for the mobile device based on the location of the mobile device and information about the mobile device within the message; and transmitting from the network element to the mobile device, the new communication parameter, wherein subsequent communications from the mobile device to the network element utilize the new communication parameter (Hosey: Fig. 1; [0029]-[0032], based on location, MCC and MNC received from the vehicle 30, the vehicle receives from the call center new APNs/communication parameter).  
Hosey does not explicitly disclose compiling the information about the mobile device with other information received from other mobiles devices to create a historic profile for a particular location thereby creating compiled information, the determining performing a search of the compiled information by the network element for the new communication parameter optimized for reduced latency.
Stranger teaches compiling the information about the mobile device with other information received from other mobiles devices to create a historic profile for a particular location thereby creating compiled information, the determining performing a search of the compiled information by the network element for the new communication parameter (Stranger: [0078]-[0079], [0094], determining APN based on location information stored in a database/historic).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hosey by compiling the information about the mobile device with other information received from other mobiles devices to create a historic profile for a particular location thereby creating compiled information, the determining performing a search of the compiled information by the network element for the new communication parameter as disclosed by Stranger to provide a system for Rf fingerprinting based on devices locations (Stranger: Abstract).	Hosey in view of Stranger does not explicitly disclose the new communication parameter is optimized for reduced latency.
Petersen disclose APN optimized for reduced latency (Petersen: [0037]-[0038]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hosey in view of Stranger wherein the new communication parameter is optimized for reduced latency as disclosed by Petersen to provide a system for secure communication (Petersen: Abstract).

Regarding claim 10, Hosey teaches a network element (Hosey: Fig. 1: call center 20) comprising: a processor; and a communications subsystem, wherein the network element is configured to: 
receive a message from the mobile device, the message comprising a location of the mobile device and information about the mobile device (Hosey: Fig. 1; [0029]-[0031], vehicle 30/mobile device sends to the call center 20/network element, geographic location, MCC/location  and MNC/information); 
determine a new communication parameter for the mobile device based on the location of the mobile device and information about the mobile device within the message; and transmit from the network element to the mobile device, the new communication parameter, wherein subsequent communications from the mobile device to the network element utilize the new communication parameter (Hosey: Fig. 1; [0029]-[0032], based on location, MCC and MNC received from the vehicle 30, the vehicle receives from the call center new APNs/communication parameter). 
Hosey does not explicitly disclose compiling the information about the mobile device with other information received from other mobiles devices to create a historic profile for a particular location thereby creating compiled information, the determining performing a search of the compiled information by the network element for the new communication parameter optimized for reduced latency.
Stranger teaches compiling the information about the mobile device with other information received from other mobiles devices to create a historic profile for a particular location thereby creating compiled information, the determining performing a search of the compiled information by the network element for the new communication parameter (Stranger: [0078]-[0079], [0094], determining APN based on location information stored in a database/historic).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hosey by compiling the information about the mobile device with other information received from other mobiles devices to create a historic profile for a particular location thereby creating compiled information, the determining performing a search of the compiled information by the network element for the new communication parameter as disclosed by Stranger to provide a system for Rf fingerprinting based on devices locations (Stranger: Abstract).	Hosey in view of Stranger does not explicitly disclose the new communication parameter is optimized for reduced latency.
Petersen disclose APN optimized for reduced latency (Petersen: [0037]-[0038]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hosey in view of Stranger wherein the new communication parameter is optimized for reduced latency as disclosed by Petersen to provide a system for secure communication (Petersen: Abstract).
 
Regarding claim 19, Hosey teaches a non-transitory computer readable medium for storing instruction code, which, when executed by a processor of a network element, cause the network element to: 
receive a message from the mobile device, the message comprising a location of the mobile device and information about the mobile device (Hosey: Fig. 1; [0029]-[0031], vehicle 30/mobile device sends to the call center 20/network element, geographic location, MCC/location  and MNC/information); 
determine a new communication parameter for the mobile device based on the location of the mobile device and information about the mobile device within the message; and transmit from the network element to the mobile device, the new communication parameter, wherein subsequent communications from the mobile device to the network element utilize the new communication parameter (Hosey: Fig. 1; [0029]-[0032], based on location, MCC and MNC received from the vehicle 30, the vehicle receives from the call center new APNs/communication parameter).
Hosey does not explicitly disclose compiling the information about the mobile device with other information received from other mobiles devices to create a historic profile for a particular location thereby creating compiled information, the determining performing a search of the compiled information by the network element for the new communication parameter optimized for reduced latency.
Stranger teaches compiling the information about the mobile device with other information received from other mobiles devices to create a historic profile for a particular location thereby creating compiled information, the determining performing a search of the compiled information by the network element for the new communication parameter (Stranger: [0078]-[0079], [0094], determining APN based on location information stored in a database/historic).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hosey by compiling the information about the mobile device with other information received from other mobiles devices to create a historic profile for a particular location thereby creating compiled information, the determining performing a search of the compiled information by the network element for the new communication parameter as disclosed by Stranger to provide a system for Rf fingerprinting based on devices locations (Stranger: Abstract).	Hosey in view of Stranger does not explicitly disclose the new communication parameter is optimized for reduced latency.
Petersen disclose APN optimized for reduced latency (Petersen: [0037]-[0038]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hosey in view of Stranger wherein the new communication parameter is optimized for reduced latency as disclosed by Petersen to provide a system for secure communication (Petersen: Abstract).

Regarding claims 2 and 11, Hosey teaches wherein the new communication parameter is a new access point name selected by the network element (Hosey: [0029]-[0031]).  

Regarding claims 3 and 12, Hosey teaches wherein the information about the mobile device comprises at least one of: a radio signal strength indicator (RSSI); a mobile country code (MCC); a mobile network code (MNC) (Hosey: [0029]-[0031], MCC and MNC); a location area code (LAC); an absolute radiofrequency channel number (ARFCN); a cell ID; available radio access technologies; a circuit-switched (CS) and packet switched (PS) registration time; a packet data protocol (PDP) request time; whether the mobile is roaming or not roaming; a time to network acquisition; and a total network session time duration. 
 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hosey et al (US 2018/0103413 A1) in view of Stranger (US 2013/0023284 A1) in further view of Petersen et al (US 2015/0195364 A1) in further view of Scherzer et al (US 2008/0186882 A1).

Regarding claims 6 and 15, Hosey teaches wherein the determining the new communications parameter comprises finding the historic profile in a look-up table for the location of the mobile device (Hosey: [0030] APNs found in APN database/lookup table).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hosey wherein the determining the new communications parameter comprises finding the historic profile in a look-up table for the location of the mobile device as disclosed by Scherzer to provide a system for easy access to radio networks (Scherzer: Abstract).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hosey et al (US 2018/0103413 A1) in view of Stranger (US 2013/0023284 A1) in further view of Petersen et al (US 2015/0195364 A1) in further view of Scherzer et al (US 2008/0186882 A1) in further view of Maria (US 2011/0039518 A1).

Regarding claims 5 and 14, Hosey in view of Scherzer does not explicitly disclose wherein the historic profile is created using a learning algorithm to update a lookup table for the particular location.
	Maria teaches wherein the historic profile is created using a learning algorithm to update a lookup table for the particular location (Maria: [0050], [0089], APN database updated and learning algorithm may be used for updating).  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hosey in view of Scherzer wherein the historic profile is created using a learning algorithm to update a lookup table for the particular location as disclosed by Maria to provide a system for distributed roaming in a wireless data networks (Maria: Abstract).
 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hosey et al (US 2018/0103413 A1) in view of Stranger (US 2013/0023284 A1) in further view of Petersen et al (US 2015/0195364 A1) in further view of Lalwaney (US 2017/0289788 A1).

Regarding claims 8 and 17, Hosey does not explicitly disclose wherein the new communication parameter is a new subscriber identity for a cellular communications system.
	Lalwaney teaches wherein the new communication parameter is a new subscriber identity for a cellular communications system (Lalwaney: Fig. 4A, 4C, [0094]-[0095] device receives new SIM from server).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hosey wherein the new communication parameter is a new subscriber identity for a cellular communications system as disclosed by Lalwaney in order to provide a system for using embedded USIM for device configuration (Lalwaney).
 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hosey et al (US 2018/0103413 A1) in view of Stranger (US 2013/0023284 A1) in further view of Petersen et al (US 2015/0195364 A1) in further view of Maria (US 2011/0039518 A1).

Regarding claims 9 and 18, Hosey does not explicitly disclose wherein the message comprises a periodic server update.
	Maria teaches wherein the message comprises a periodic server update n (Maria: [0050], periodic server update performed).  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hosey wherein the message comprises a periodic server update as disclosed by Maria to provide a system for distributed roaming in a wireless data networks (Maria: Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478